                                            Case 4:21-cv-04520-PJH Document 7 Filed 09/13/21 Page 1 of 2




                                   1                                 UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4       STEVEN WAYNE BONILLA,                         Case Nos. 21-cv-04520-PJH
                                                       Plaintiff,                                  21-cv-06325-PJH
                                   5
                                                v.
                                   6

                                   7       JUDGE RICHARD SEEBORG,
                                                                                         ORDER DISMISSING MULTIPLE
                                                       Defendant.                        CASES WITH PREJUDICE
                                   8

                                   9

                                  10

                                  11          Plaintiff, a state prisoner, has filed multiple pro se civil rights complaints under 42

                                  12   U.S.C. § 1983. Plaintiff is a condemned prisoner who also has a pending federal habeas
Northern District of California
 United States District Court




                                  13   petition in this court with appointed counsel. See Bonilla v. Ayers, Case No. 08-0471

                                  14   YGR. Plaintiff is also represented by counsel in state court habeas proceedings. See In

                                  15   re Bonilla, Case No. 20-2986 PJH, Docket No. 1 at 7.

                                  16          In one of these cases, plaintiff names a federal judge as the defendant.1 Plaintiff

                                  17   presents very similar claims in these actions. He seeks relief regarding his underlying

                                  18   conviction or how his other cases were handled by the state and federal courts.

                                  19          To the extent that plaintiff seeks to proceed in forma pauperis (IFP) in these cases,

                                  20   he has been disqualified from proceeding IFP under 28 U.S.C. § 1915(g) unless he is

                                  21   “under imminent danger of serious physical injury” at the time he filed his complaint. 28

                                  22   U.S.C. 1915(g); In re Steven Bonilla, Case No. 11-3180 CW; Bonilla v. Dawson, Case

                                  23   No. 13-0951 CW.

                                  24          The allegations in these complaints do not show that plaintiff was in imminent

                                  25   danger at the time of filing. Therefore, he may not proceed IFP. Moreover, even if an

                                  26   IFP application were granted, his lawsuits would be barred under Heck v. Humphrey, 512

                                  27
                                       1
                                  28    To the extent a second plaintiff wishes to also proceed in these actions, that plaintiff
                                       must file his own separate cases.
                                           Case 4:21-cv-04520-PJH Document 7 Filed 09/13/21 Page 2 of 2




                                   1   U.S. 477, 486-87 (1994), Younger v. Harris, 401 U.S. 37, 43-54 (1971), Demos v. U.S.

                                   2   District Court, 925 F.2d 1160, 1161-62 (9th Cir. 1991) or Mullis v. U.S. Bankruptcy Court,

                                   3   828 F.2d 1385, 1393 (9th Cir. 1987). Accordingly, the cases are dismissed with

                                   4   prejudice.

                                   5          Furthermore, these are not cases in which the undersigned judge’s impartiality

                                   6   might be reasonably questioned due to the repetitive and frivolous nature of the filings.

                                   7   See United States v. Holland, 519 F.3d 909, 912 (9th Cir. 2008) (absent legitimate

                                   8   reasons to recuse himself or herself, a judge has a duty to sit in judgment in all cases

                                   9   assigned to that judge).

                                  10          The clerk shall terminate all pending motions and close these cases. The clerk

                                  11   shall return, without filing, any further documents plaintiff submits in these closed cases.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: September 13, 2021

                                  14

                                  15
                                                                                               PHYLLIS J. HAMILTON
                                  16                                                           United States District Judge
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     2
